McCAY, J.
concurred, but wrote out no opinion. His written concurrence from the Bench was as follows:
I concur in the judgment overruling the judgment of the Court below. The statutory bar had, as appears from the record, completely attached before the Acts passed during the w’ar suspending the statutes of limitation had been made *valid by the Conventions of 1865 and 1868, and said confirming Acts did not revive a right of *239action, then barred. I confine this judgment, however, to residents of the Confederate States, all of whom were free to sue in our Courts during the war. Persons who were not resident within our lines during the war were prohibited by Act of Congress, as well as by our own laws then in actual operation, from suing, and the statute did not, in my judgment, run against them at all until the war ended. As it does not appear where these plaintiffs resided during the war, the presumption is that ,they resided in Georgia, or do now reside here, I concur in the judgment, with this qualification.